Citation Nr: 1137941	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  09-13 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a service connected of disability manifested by tingling and numbness of the shoulder blades, other than peripheral neuropathy of the upper extremities with sensory neuropathy of the right and left ulnar region, to include as secondary to the service-connected peripheral neuropathy of the lower extremities and of the upper extremities with sensory neuropathy of the right and left ulnar region.

2.  Entitlement to service connection for a disability manifested by tingling and numbness of the tongue and head, to include as secondary to the service-connected peripheral neuropathy of the lower extremities and of the upper extremities with sensory neuropathy of the right and left ulnar region.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1989 to September 1998.

This appeal arises to the Board of Veterans' Appeals (Board) appeal from a January 2008 rating decision, in which the RO denied entitlement to service connection for tingling and numbness of the shoulder blades, tongue, and head, as secondary to the service-connected peripheral neuropathy of the lower extremities and of the upper extremities with sensory neuropathy of the right and left ulnar region.  By that same rating action, the RO also denied increased ratings for peripheral neuropathy of the upper extremities with sensory neuropathy of the right and left ulnar region, and for peripheral neuropathy of the right and left lower extremities, with each extremity currently rated at 10 percent disabling.

In September 2008, the Veteran filed a Notice of Disagreement (NOD) that contested only the denial of his claim for service connection for a disability manifested by tingling and numbness of the shoulder blades, tongue, and head, to include on a secondary basis.  38 C.F.R. § 20.201 (2008 & 2011).  The RO furnished the Veteran a Statement of the Case (SOC) in February 2009, which addressed only the service connection claim; and, in April 2009, the Veteran filed a Substantive Appeal (VA Form 9), which was limited to the service connection claim.  38 C.F.R. §§ 20.202 (2008 & 2011).

As the Veteran did not initiate an appeal concerning the issues of entitlement to increased ratings for peripheral neuropathy of the upper extremities with sensory neuropathy of the right and left ulnar region, and for peripheral neuropathy of the right and left lower extremities, these issues are not a part of the current appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2008 & 2011).  Accordingly, the issues for appellate consideration are listed on the cover page.

The case was previously before the Board and was remanded in January 2011 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

From a review of the record, the Board is of the opinion that further development of the issues of service connection for a disability manifested by numbness and tingling of the shoulder blades (other than peripheral neuropathy of the upper extremities with sensory neuropathy of the right and left ulnar region), and of the tongue and head, to include on a secondary basis, is warranted.  These issues were previously remanded in January 2011 for a VA examination and opinion.  The Board, in part, sought a medical opinion to address the question of whether the Veteran's claimed conditions were aggravated by his service-connected peripheral neuropathy of the lower extremities and of the upper extremities with sensory neuropathy of the right and left ulnar region.  However, the March 2011 VA examination report fails to address the question of aggravation.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the claims must be remanded in order to obtain the necessary medical opinions.  

The record evidence discloses that when the Veteran was accorded a VA (fee basis) examination in November 1998, the examiner did not have access to the Veteran's claims file but was able to observe that the sensory examination showed some slight decrease in light touch on 5th and 4th digits, bilaterally; the diagnoses included mild bilateral ulnar-nerve sensory neuropathy (of the upper extremities).

A January 2003 magnetic resonance imaging (MRI) of the brain indicated that the Veteran presented with intermittent burning, pain, parathesias and numbness involving the thighs and lower legs, and that a 1997 MRI of the brain demonstrated nonspecific foci of T2 signal adjacent to the frontal horn of the right ventricle.  The findings of the (January 2003) MRI showed that evaluation of the brain parenchyma demonstrated two tiny punctate foci of T2 hyperintensity adjacent to the front horn of the right lateral ventricles consistent with the Veteran's prior exam.  There was a punctate focus of T2 hyperintensity within the white matter adjacent to the front horn of the left lateral ventricle.  The brain parenchyma was otherwise unremarkable.  There were no visible mass lesions, and there was no evidence of intracranial hemorrhage.  The ventricles and sulci were normal.  There were no extra-axial fluid collections.  The diffusion weighted imagining demonstrated anisotropy along the cortical spinal tracks.  This likely represented a normal variant.  Normal flow voids were present within the intracranial vasculature.  There was ethmoid sinus mucosal thickening, and the right maxillary sinus was completely opacified.  The impression was of a few tiny punctate foci of T2 hyperintensity adjacent to the frontal horns of the lateral ventricles as described (in the findings above).  These were nonspecific findings that may represent tiny foci of microvascular ischemia or myelin pallor.  Although a lesion was identified in the left fontal white matter that was not described on the prior exam, it was noted that this finding may be related to the differences in slice selection or improved scanning techniques since 1997, and that this finding should not be construed as a progression of disease.

A March 2003 neurologic consultation report, prepared by H.H.S., M.D., indicates that the Veteran presented with complaints of numbness in his legs.  The Veteran complained of numbness and tingling in the thighs and shins, bilaterally, and in the bottom of his left foot as well as the bilateral arms.  The Veteran related that these symptoms had been going on for seven years, although they had increased in the last year.  Also, the Veteran complained of some sharp burning pain in his thighs, bilaterally; and he denied any real weakness or any visual problems.  On neurological examination, the Veteran was alert and oriented times three.  The cranial nerves II through XII were intact.  Pupils were round and reactive to light and accommodation.  Extraocular movement was intact.  The face was symmetric; and the tongue was midline.  Motor testing was 5/5 power in the upper and lower extremities.  The sensory examination showed some decreased sensation to touch in the lateral thighs bilaterally, and decreased vibratory sensation in the feet bilaterally, which was worse on the left than the right.  The impression was of impaired sensation in the legs.

An April 2003 electromyography (EMG) report reveals that a nerve conduction study of both lower extremities showed mild slowing of the conduction velocity.  The peroneal conduction showed velocity of the 43 meters per second on the right, and 45 meters per second on the left.  The tibial conduction showed 44 meters per second on the (right and) left.  The sural potentials were present also.  The concentric needle examination was within normal limits.  The EMG diagnosis was of borderline nerve conduction velocity, consider very mild peripheral neuropathy.

When the Veteran was seen for neurological follow-up in August and September of  2004, by Dr. H.H.S., the Veteran complained of tingling and numbness in the feet.  In August 2004, the neurological examination was remarkable for decreased sensation in the feet; and physical examination in September 2004 showed impaired vibration in the feet.  The resulting diagnosis was of peripheral neuropathy.

An October 2004 medical statement, prepared by Dr. H.H.S. (a private neurologist), indicates that his initial impression was that the Veteran had impaired sensation; that the April 2003 EMG showed very borderline nerve conduction; that a provisional diagnosis of mild peripheral neuropathy was indicated; and that this diagnosis was made because the Veteran's conduction velocities on the (April 2003) EMG were borderline in nature.  According to Dr. H.H.S., and based on his review of the Veteran's service treatment records dated from 1995 (where there was a provisional diagnosis of mild neuropathy due to the Veteran's continuous complaints of parathesias) to 1997, it was said that the Veteran may have multiple pressure pulses which indicated a congenital condition of neuropathy.  It was noted that when the Veteran was in the military, he underwent an MRI of the brain and EMG studies in 1997; but, at that time, the Veteran's conduction velocities were normal in most of the nerves.  There was a possibility that the Veteran may have mild distal sensory ulnar neuropathy on the right side, but there was nothing suggestive of this diffuse process.  It was noted that the Veteran had pressure pulse neuropathy testing performed in the past, and was advised to submit another specimen due to an inadequate specimen.  Dr. H.H.S. concluded, without any doubt, that the Veteran has been suffering from peripheral neuropathy, for which the etiology has not been determined.  He explained that the Veteran's peripheral neuropathy was mainly causing the parathesias, which was mainly in the form of numbness and was difficult to treat with medications, and observed that he had not seen any definite motor impairment.  From the records, Dr. H.H.S. opined that he could go back as far as 1996, and say that since that time the Veteran has been suffering from neuropathy.

A June 2005 VA (fee basis) examination report refers by history that the Veteran has been suffering from ulnar neuropathy; that this condition has existed since 1996; and that the parts of the body affected by the nerve disease are tingling in the arms and hands.  The examiner observed that due to this nerve disease, there was tingling and numbness, abnormal sensation, pain constantly, and weakness of the affected parts, and that the symptoms described occurred constantly.  The peripheral nerve examination was within normal limits.  Neurological examination of the upper and lower extremities revealed that the motor and sensory functions were within normal limits.  The diagnosis was bilateral ulnar nerve sensory neuropathy.

A September 2007 VA (fee basis) examination report discloses a diagnostic condition of peripheral neuropathy of the lower extremities and of the upper extremities with sensory neuropathy of the right and left ulnar region.  The Veteran reported an onset of symptoms since 1996, which he described as bilateral hand and forearm hypoesthesia with intermittent pain in the hands, with associative lower extremity hypoesthesia to a level of the feet and plantar aspects bilaterally, as well as hyperesthesia with pain associated in the bilateral shins.  The Veteran related that he had exacerbating symptomatology all of the time, which he described as aching and burning with tightness, with pain levels reaching 4/10.  On neurological examination, the Veteran had no current peripheral neuropathic findings, but did note that he has intermittent symptomatology and does have waxing and waning of the symptoms.  There was no cranial nerve deficit.  The diagnosis was progression to symptomatic worsening intermittently, with current medications as described, for the diagnosis of peripheral neuropathy of the lower extremities and of the upper extremities with sensory neuropathy of the right and left ulnar region.

A March 2009 pathology report indicates that epidermal nerve fiber density tests of the left calf and left thigh were performed.  For the left calf, the diagnosis was skin with significantly reduced epidermal nerve fiber density, consistent with a small fiber neuropathy; and for the left thigh, the diagnosis was skin with low normal epidermal nerve fiber density.

Upon review of the March 2011 opinion, and the medical facts in this case, the Board has determined that additional inquiry is necessary in order to fully and fairly evaluate the Veteran's claim.  As such, the RO should arrange for the Veteran's claims file to be reviewed, if possible, by the examiner who performed the March 2011 VA examination, for the purpose of preparing an addendum to the March 2011 VA examination report.  If the March 2011 VA examiner is not available, the Veteran should be scheduled for a VA examination with a new examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims file to be reviewed, if possible, by the examiner who performed the March 2011 VA examination, for the purpose of preparing an addendum to the March 2011 VA examination report.  If the March 2011 VA examiner is not available, schedule the Veteran for a VA examination with a new examiner.  

After reading this Remand and reviewing the Veteran's entire claims file, the examiner is asked to furnish an opinion with respect to the following questions:

(1) Based on the evidence of record, can it be concluded with a reasonable degree of medical certainty, that the Veteran has developed a disability manifested by tingling and numbness of the shoulder blades, other than peripheral neuropathy of the upper extremities with sensory neuropathy of the right and left ulnar region?

(a) If the answer to "question 1" is yes, what is the diagnosis?

(b) If the answer to "question 1" is yes, is it at least as likely as not that such condition of the shoulder blades had its onset during service or is otherwise related to an incident of service?

(c) If the answer to "question 1" is yes, is it at least as likely as not that the Veteran's peripheral neuropathy of the lower extremities and/or of the upper extremities with sensory neuropathy of the right and left ulnar region is the cause of such condition of the shoulder blades?

(d) If the answer to "question 1" is yes, is it at least as likely as not that the Veteran's peripheral neuropathy of the lower extremities and/or of the upper extremities with sensory neuropathy of the right and left ulnar region caused a worsening of such condition of the shoulder blades beyond its natural progress?

(2) Based on the evidence of record, can it be concluded with a reasonable degree of medical certainty, that the Veteran has developed a disability manifested by tingling and numbness of the tongue?
	
(a) If the answer to "question 2" is yes, what is the diagnosis?

(b) If the answer to "question 2" is yes, is it at least as likely as not that such condition of the tongue had its onset during service or is otherwise related to an incident of service?

(c) If the answer to "question 2" is yes, is it at least as likely as not that the Veteran's peripheral neuropathy of the lower extremities and/or of the upper extremities with sensory neuropathy of the right and left ulnar region is the cause of such condition of the tongue?

(d) If the answer to "question 2" is yes, is it at least as likely as not that the Veteran's peripheral neuropathy of the lower extremities and/or of the upper extremities with sensory neuropathy of the right and left ulnar region caused a worsening of such condition of the tongue beyond its natural progress?

(3) Based on the evidence of record, can it be concluded with a reasonable degree of medical certainty, that the Veteran has developed a disability manifested by tingling and numbness in the head?
	
(a) If the answer to "question 3" is yes, what is the diagnosis?

(b) If the answer to "question 3" is yes, is it at least as likely as not that such condition of the head had its onset during service or is otherwise related to an incident of service?

(c) If the answer to "question 3" is yes, is it at least as likely as not that the Veteran's peripheral neuropathy of the lower extremities and/or of the upper extremities with sensory neuropathy of the right and left ulnar region is the cause of such condition of the head?

(d) If the answer to "question 3" is yes, is it at least as likely as not that the Veteran's peripheral neuropathy of the lower extremities and/or of the upper extremities with sensory neuropathy of the right and left ulnar region caused a worsening of such condition of the head beyond its natural progress?

The examiner is advised the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale should be givent for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  The claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


